Citation Nr: 9931536	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-13 229	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased rating for a perianal 
abscess, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




INTRODUCTION

The veteran had active duty from April 1971 to October 1973.


FINDINGS OF FACT

1.  The August 1999 physician's statement in conjunction with 
an October 1993 nurse's statement to the effect that the 
veteran's bipolar disorder was initially manifested during 
his active service serves to render his claim for entitlement 
to service connection well grounded.

2.  The veteran's own subjective statement to the effect that 
he believes his service-connected perianal abscess has 
worsened serves to render his claim for entitlement to an 
increased disability rating well grounded.


CONCLUSION OF LAW

The veteran's claims are well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
any claim is whether an appellant has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that his 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Moreover, where the determining issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit, supra.  Where 
the determining issue is a question of medical diagnosis or 
medical causation, lay assertions cannot constitute evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  There must be competent 
evidence of current disability (a medical diagnosis), of an 
incurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, supra.  


Entitlement to service connection for bipolar disorder.

Of record is an opinion from a registered nurse, who has been 
involved in the veteran's treatment for several years, to the 
effect that she believes his bipolar disorder had its 
inception during his period of service. 

The Court of Veterans Appeals (Court) has held that a nurse's 
statement carries similar weight as a physician's statement 
in the context of determining whether a claim is plausible.  
Goss v. Brown, 9 Vet. App. 109 (1996).  In a subsequent case, 
the Court held that the opinion of a nurse who was not 
involved in the treatment of the veteran and who did not have 
any special knowledge of the disability at issue was not 
credible evidence. Black v. Brown, 10 Vet. App. 279 (1997).  
In this case, the statement of a nurse who is involved in the 
treatment of the veteran and who is apparently a nurse who 
cares for psychiatric patients on a regular basis does 
suffice to render the veteran's claim for entitlement to 
service connection well-grounded.  

During an August 1999 hearing on appeal held at the Board in 
Washington, D.C., both the veteran and his wife, who is a 
registered nurse, testified that the veteran had had 
continuous symptomatology, including manic periods, strange 
behavior, and wanderlust, since his discharge from service.  
As a layperson, the veteran is competent to affirm that he 
has suffered symptoms like this since service.  Falzone v. 
Brown, 8 Vet. App. 398 (1995); Harvey v. Brown, 6 Vet. App. 
390 (1994).  

In analyzing whether a claim for VA benefits is well 
grounded, the credibility of the veteran's assertions is 
presumed unless the evidence is inherently incredible or the 
matter is beyond the competence of the party so testifying.  
King v. Brown, 5 Vet. App. 19 (1993).  Thus, medical evidence 
is not always required to establish a nexus between a claimed 
disability and service for purposes of establishing a well 
grounded claim; in some cases, depending upon the type of 
evidence and the nature of the claim being made, lay evidence 
can suffice to establish a nexus.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Subsequent to the hearing on appeal, the veteran submitted a 
statement from his treating psychiatrist, along with a waiver 
of RO review.  According to this statement, the psychiatrist 
believes that the veteran's mental illness was first 
manifested in 1973 while he was in the military.  This 
statement conclusively serves to render the veteran's claim 
well grounded, as the veteran's treating physician has 
provided medical evidence which tends to show a relationship, 
or nexus to service.  See Epps; Caluza, supra.

Thus, the Board is of the opinion that the veteran has met 
the preliminary threshold of plausibility that his headaches 
might be related in some way to service.  A vital element of 
the substantiation discussed in Epps and Robinette is the 
execution of the Secretary's duty to assist a claimant once a 
well-grounded claim has been filed.  Therefore, the issue of 
entitlement to service connection for bipolar disorder will 
be addressed further in the REMAND portion of this decision.


Entitlement to an increased rating for a perianal abscess.

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) as 
his assertions that the disability is greater is sufficient 
to make the claim plausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Furthermore, the Board notes 
the veteran's and his wife's testimony during the August 1999 
hearing as to the frequency and severity of the recurrences 
of his perianal abscesses.  Because the Board is of the 
opinion that additional evidentiary development is necessary, 
this issue will also be addressed further in the REMAND 
portion of this decision.  


ORDER

The veteran's claim for entitlement to service connection for 
bipolar disorder is well grounded.

The veteran's claim for entitlement to an increased 
disability rating for a perianal abscess is well grounded.


REMAND

Because the Board has held that the veteran's claims are well 
grounded, the VA now has a statutory duty to assist the 
veteran in the development of his claims.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
veteran in obtaining available facts and evidence to support 
his claim includes obtaining pertinent evidence that applies 
to all relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes obtaining copies of all 
records under the control of the VA.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Because the evidence 
of record is not presently sufficient to support a grant of 
service connection for bipolar disorder or an increased 
disability rating for a perianal abscess; although, as 
discussed above, the veteran has presented well grounded 
claims for these benefits, additional development is 
required.

Upon review of the veteran's claims file, it is apparent that 
he has sought medical treatment from multiple VA hospitals 
and medical facilities over the years.  His own statements 
and hearing testimony as to where and when he has received VA 
treatment do not appear to be entirely reliable, as he 
appears to underreport the treatment he has received.  A 
compilation of the information contained in the claims file 
reveals treatment between 1989 to the present at eleven 
different VA medical facilities, including Lyons, New Jersey; 
Sepulveda, California; Martinsburg, West Virginia; 
Hagerstown, Maryland; Philadelphia, Pennsylvania; 
Fayetteville, North Carolina; Lebanon, Pennsylvania; Denver, 
Colorado; East Orange, New Jersey; Omaha, Nebraska; and 
Coatesville, Pennsylvania.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Having complete records of all VA medical treatment received 
is essential to the thorough review of both appeals currently 
before the Board.

During the August 1999 hearing on appeal, the veteran 
testified that he had sought psychiatric treatment at Denver 
General Hospital between 1989 and 1991.  Although the claims 
file reflects that the veteran has actually sought treatment 
from the Denver VA hospital, the VA has a duty to obtain 
private medical records which may prove relevant to a claim 
as well.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Therefore, upon remand, the RO should determine whether the 
veteran has received treatment for either of the disabilities 
at issue from Denver General Hospital and if so, attempt to 
obtain records reflecting such treatment for inclusion in the 
claims file.

With regard to the veteran's claim for entitlement to service 
connection for bipolar disorder, the Board notes that because 
the evidence submitted which renders the claim well grounded 
is somewhat lacking, in that it does not appear that the 
veteran's physician was able to review the veteran's service 
medical records or early psychiatric treatment records in 
conjunction with rendering the opinion as to the date of 
onset of his disability, the evidence presented does not 
serve to support a grant of service connection.  Thus, the 
Board is of the opinion, that after obtaining complete 
medical records reflecting the veteran's psychiatric 
treatment since service, a fully-informed medical opinion is 
necessary.  

With regard to the veteran's claim for entitlement to an 
increased rating for a perianal abscess, the Board is 
cognizant of the recurrent nature of the disability.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Governing regulation provides that whenever 
possible, examination of disabilities subject to periodic 
exacerbation and improvement, such as diseases of the skin, 
should be scheduled when the disease would be most disabling.  
For a disability subject to periodic flare-ups, where the 
record contains insufficient information to schedule an 
examination during a peak period of disability, the veteran 
should be asked to provide information as to the peak periods 
of the disability and should be asked to contact the regional 
office when the condition worsens.  38 C.F.R. § 3.344; also 
see Ardison v. Brown, 2 Vet. App. 405 (1994).  Therefore, 
upon remand, every attempt should be made to schedule the 
veteran for a VA examination during a peak disability period.  
Furthermore, the examiner should be requested to identify all 
factors indicating the level of disability during peak 
periods, including such factors as the extent and nature of 
any scar tissue present.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.  
Specific inquiries should be directed 
toward the VA facilities at Lyons, New 
Jersey; Sepulveda, California; 
Martinsburg, West Virginia; Hagerstown, 
Maryland; Philadelphia, Pennsylvania; 
Fayetteville, North Carolina; Lebanon, 
Pennsylvania; Denver, Colorado; East 
Orange, New Jersey; Omaha, Nebraska; and 
Coatesville, Pennsylvania.  

2.  The RO should determine whether the 
veteran has received treatment for either 
of the disabilities at issue from Denver 
General Hospital.  If so, after securing 
the necessary release, the RO should 
obtain these records for inclusion in the 
veteran's claims file. 

3.  The veteran's claims file, including 
all records obtained pursuant to the 
above requests, should be forwarded to a 
VA psychiatrist for review and an opinion 
as to the approximate date of onset of 
the veteran's bipolar disorder.  The 
psychiatrist should also determine 
whether a relationship between the 
veteran's currently-shown bipolar 
disorder and the situational episode 
reflected in his service medical records 
may be identified.  If the psychiatrist 
deems that an interview with the veteran 
and/or additional psychological testing 
would be helpful in reaching an 
authoritative conclusion, such an 
interview and/or testing should be 
scheduled.  If the psychiatrist finds it 
impossible to conclude with any certainty 
whether the veteran's bipolar disorder is 
related to service, this should be stated 
along with the reasons therefor.  The 
rationale for all opinions expressed 
should be fully explained.

4.  The veteran should be afforded a VA 
examination to identify the level of 
impairment currently resulting from the 
veteran's service-connected perianal 
abscess.  All reasonable attempts should 
be made to schedule such an examination 
during a period when the abscess is 
active.  As noted above, the RO and the 
veteran will have to work together in 
achieving this goal.  The claims folder, 
including all records received pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  Any tests or 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
comment upon the veteran's symptoms, the 
level of impairment resulting from the 
perianal abscess, to include the effect, 
if any, upon the veteran's daily 
functioning, and the frequency of 
exacerbations, etc.  All factors 
indicating the level of disability during 
peak and non-peak periods, including 
indications such as the extent and nature 
of any scar tissue present should be 
identified and discussed.  The rationale 
for all opinions expressed should be 
fully explained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

